Citation Nr: 0732444	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty in the Air Force from July 
1956 to July 1960, and in the Army from January 1962 to 
January 1978, the latter of which included honorable service 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having 
disabling bilateral hearing loss that was caused or worsened 
by service.

3.  The veteran is not currently diagnosed as having tinnitus 
that was caused or worsened by service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in October 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
not provided.  The Board specifically finds, however, that 
the veteran is not prejudiced as he was given specific notice 
with respect to the elements of a basic service-connection 
claim and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  As such, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice given prior to the appealed AOJ decision 
was inadequate.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  The Board finds that the purpose behind 
the notice requirement has been satisfied and the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The veteran's representative pointed out that the RO 
incorrectly described the issues in a Supplemental Statement 
of the Case (SSOC) as whether new and material evidence had 
been received.  Indeed, the RO did just that in the SSOC.  
The representative requested that the issues be remanded so 
the veteran could be afforded the "proper notice and 
requirements."  The Board finds that this is not necessary.  
The VCAA letter addressed the merits of a service connection 
claim, and the SOC addressed the service connection issues.  
Indeed, since the SOC, no additional evidence was received 
regarding the hearing loss or tinnitus issues, and issuance 
of the SSOC was not even required at that time.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA is not required to schedule the veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  As 
such, the Board will not remand this case for a medical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claim. 

The veteran seeks service connection for bilateral hearing 
loss and tinnitus resulting from in-service noise exposure.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Hearing loss

The veteran contends that his years in service as an aircraft 
armorer and as an avionic mechanic caused his hearing loss.  
He noted that during his years in service, hearing protection 
was not provided to him.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

During the veteran's August 1974 medical examination, a 
spoken voice test revealed a score of 15/15 bilaterally.  

Upon an in-service audiological evaluation in May 1977, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
5
10
15
10
15

There was no speech recognition test performed during this 
evaluation.  

The veteran's discharge medical examination was not 
associated with the veteran's service medical records (SMRs).  
Since discharge from service, the veteran was neither treated 
for, nor diagnosed as having bilateral hearing loss.  The 
evidence of record does not include any post-service 
treatment for bilateral hearing loss.  

The Board finds that the veteran is not currently diagnosed 
as having bilateral hearing loss.  The veteran's August 1974 
medical examination noted a spoken voice test score of 15/15.  
The veteran's May 1977 audiological examination did not 
reveal a hearing loss disability as contemplated by 38 C.F.R. 
§ 3.385.  Additionally, there is no evidence that the veteran 
was diagnosed as having sensorineural hearing loss in 
service, or within a year of discharge from service.  Absent 
a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of bilateral hearing 
loss related to the veteran's service, service connection 
must be denied on a direct and presumptive basis.  

Tinnitus

The veteran contends that he has tinnitus as directly related 
to his in-service noise exposure.  

The veteran's SMRs are devoid of any references to complaints 
of tinnitus.  His post-service treatment records show a 
January 2001 subjective complaint of tinnitus and nausea 
causing the veteran to feel off balance.  The record does not 
contain any reference as to the tinnitus resulting from in-
service noise exposure, nor is there an objective diagnosis 
of tinnitus.  

Given the evidence as outlined above, the Board finds that 
the veteran is not currently diagnosed as having tinnitus.  
As noted above, absent a disease or injury incurred during 
service, the basic compensation statutes cannot be satisfied.  
Id.  Thus, because there is no evidence that the veteran is 
currently diagnosed as having tinnitus, service connection 
must be denied.  



ORDER

Service connection for bilateral hearing loss is denied

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


